DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a port locking actuator device for locking a state in which a charging connector is connected to a vehicle inlet that allows the charging connector to be removably connected thereto, the port locking actuator device being installed at the vehicle inlet, wherein the operation knob is disposed in a space outside the housing and is configured to rotate the rotary shaft in a locking direction or an unlocking direction via manual operation, wherein the manual operation element-side engagement portion is disposed in an inner space of the housing and is configured so as to engage with the locking displaceable element- side engagement portion and rotate following rotation of the rotary shaft and thereby displace the locking displaceable element in a locking direction or an unlocking direction, and wherein the manual operation element stopper abutment surface is disposed at the operation knob; this in combination with the remaining limitations of the claim. 
Regarding claims 4-5, 7-9: are allowable based on their dependency on claim 1.
Regarding claim 6: allowability resides at least in part with the prior art not showing orfairly teaching a port locking actuator device for locking a state in which a charging connector is connected to a vehicle inlet that allows the charging connector to be removably connected thereto, the port locking actuator device being installed at the vehicle inlet, wherein the operation knob includes a manual operation element-side recess or a manual operation element-side projection formed in the direction around the rotation axis at the predetermined position in the radial direction with reference to the rotation axis wherein, in the direction around the rotation axis, a length in a circumferential direction of the projection is set to be shorter than a length in a circumferential direction of the recess, whereby the projection and the recess are disposed in such a manner that the projection and the recess are fitted to each other so as to be rotatable relative to each other by a predetermined angle in the direction around the rotation axis, wherein an end, in the direction around the rotation axis, of the manual operation element stopper forming projection or the manual operation element stopper forming recess forms the manual operation element stopper, and wherein an end, in the direction around the rotation axis, of the manual operation element-side recess or the manual operation element-side projection forms the manual operation element stopper abutment surface; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833